Citation Nr: 0808096	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  06-15 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1987 to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In September 2006, the Board remanded the 
veteran's claim for additional development.

This case has been advanced on the Board's docket.


FINDING OF FACT

Since the award of service connection, the veteran's service-
connected PTSD has been manifested by symptoms that have 
included depressed mood, anxiety, irritability, anger, 
hopelessness, intrusive thoughts, hypervigilance, nightmares, 
flashbacks, sleep impairment, and mild memory loss, which 
have resulted in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  The 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Once the veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
duty to assist and issuances of rating decisions and 
statements of the case.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 3.159(c), 
19.29 (2007); Dingess, 19 Vet. App. at 490-91; see also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Thus, 
VA's duty to notify in this case has been satisfied.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Centers (VAMCs) in 
Leavenworth, Kansas, and Kansas City, Missouri.  
Additionally, in October 2005, the veteran was provided a VA 
examination in connection with his claim, the report of which 
is of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
In December 2007, the veteran stated that he had more 
evidence to submit.  However, he did not submit any evidence 
after that date.

II. Analysis

The veteran contends that his PTSD has been more disabling 
than indicated by the assigned 30 percent rating.  He 
therefore contends that a higher initial rating is warranted.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Since March 1, 2005, the veteran's service-connected PTSD has 
been evaluated as 30 percent disabling under Diagnostic 
Code 9411.  Under that diagnostic code, a 30 percent rating 
is assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2007).

A review of the evidence since the effective date of the 
award of service connection reveals that the veteran 
underwent VA examination in connection with the claim in 
October 2005.  Additionally, medical records from the 
Leavenworth and Kansas City VAMCs reflect regular treatment 
for PTSD.  Based on this clinical evidence, the Board finds 
that an initial evaluation in excess of 30 percent is not 
warranted for PTSD.  Since the effective date of the award of 
service connection, the symptomatology exhibited by the 
veteran has been more akin to the symptoms found in the 
criteria for a 30 percent rating as opposed to a 50 percent 
(or higher) rating.

The examination reports and treatment records consistently 
show that the veteran has experienced depressed mood, 
anxiety, irritability, anger, hopelessness, intrusive 
thoughts, hypervigilance, nightmares, flashbacks, sleep 
impairment, and mild memory loss.  Symptoms such as these 
equate to occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  This type of 
impairment is contemplated in the criteria for a 30 percent 
evaluation.  38 C.F.R. § 4.130 (Diagnostic Code 9411).  

Symptoms resulting in greater impairment have not been 
evidenced by the examination reports and treatment records.  
Flattened affect has not been demonstrated.  Although 
restricted affect was noted in a February 2006 record, the 
October 2005 VA examiner noted both a congruent and bright 
affect.  Shortly after the February 2006 record, in April 
2006, the veteran's affect was considered appropriate.  In 
any event, flattened or blunted affect has never been 
clinically documented.  Additionally, the medical record has 
not indicated that the veteran's PTSD has caused impaired 
speech, such as circumstantial, circumlocutory, or 
stereotyped speech.  In both the February 2006 record and in 
the most recent psychological treatment record in September 
2007, normal and appropriate speech was noted.

The medical evidence also does not show that the veteran's 
judgment has been impaired.  The October 2005 examiner stated 
that the veteran's judgment was fair and it was noted 
regularly in treatment records that the veteran's judgment 
has been fair and intact.  Additionally, the examination 
reports and treatment records have consistently reflected 
that the veteran does not have a thought disorder or impaired 
thought process, such as to abstract thinking.  Other more 
severe symptoms, such as difficulty in understanding complex 
commands, disturbances of mood, and disturbances of 
motivation have also not been evidenced as a result of the 
veteran's PTSD.

Difficulty establishing and maintaining effective 
relationships has not been shown by the record.  The veteran 
has not been employed, but he has participated in compensated 
work therapy.  An August 2007 record suggested that the 
veteran was able to successfully participate in the program.  
It was noted that the veteran displayed strong attention to 
assigned tasks, maintained productivity under work pressures, 
exhibited appropriate verbal behavior, worked with little 
direction, learned complex tasks with minimal instruction, 
met the standards of personal appearance, maintained a good 
work attitude, and demonstrated excellent teamwork with peers 
and co-workers.

Socially, the veteran has been married twice and has a son.  
Although an August 2007 psychological assessment suggested 
that the veteran's PTSD had a significant adverse effect on 
his social functioning, the evidence as a whole does not 
reflect that the veteran has had difficulty establishing and 
maintaining effective relationships as a result of his PTSD.  
The Board finds October 2005 VA examination report to be more 
probative because the examiner addressed veteran's complete 
psychiatric condition.  The examiner stated that the 
veteran's PTSD was not causing him the most problems in his 
life, but rather his cocaine dependence was the primary 
cause.  The August 2007 psychologist made no reference to the 
effects of the veteran's cocaine dependence and therefore the 
assessment is less probative on the matter.

Certain symptoms consistent with a higher evaluation were 
referenced in the record, such as memory loss and suicidal 
ideation.  However, with consideration of all the clinical 
evidence, the Board finds that the veteran's PTSD-related 
symptomatology has more consistently approximated the 
criteria for a 30 percent evaluation.  For instance, the 
October 2005 examiner stated that the veteran was a fair 
historian with fair memory.  Although the veteran has stated 
that he has memory loss, he regularly details life-events and 
the clinical evidence does not indicate that he retains only 
highly learned material.  Moreover, while there is evidence 
that the veteran has attempted suicide, the occurrence took 
place nearly ten years before the veteran was diagnosed with 
PTSD.

The Board notes that assigned global assessment of 
functioning (GAF) scores have ranged from 55 to 70 during the 
pendency of the claim.  These scores represent mild to 
moderate symptoms.  Since the October 2005 examination, 
during which a GAF score of 60-70 was assigned for PTSD, the 
veteran's GAF score has regularly been reported as 55.  
Examples of the moderate symptoms include flat affect, 
circumstantial speech, and occasional panic attacks.  As 
noted above, these types of symptoms have not been evidenced 
by the record.  Thus, the Board does not find that the 
assigned GAF scores, in and of themselves, can be used as a 
basis for assigning a higher initial rating.

In light of the symptoms evidenced in the record, an initial 
50 percent rating is not warranted for the veteran's service-
connected PTSD.  Moreover, an even higher rating of 70 or 100 
percent has not been warranted since the award of service 
connection.  The VA examination report and treatment records 
reflect that the veteran does not have total impairment or 
impairment with deficiencies in most areas as a result of his 
PTSD.  The records show that the veteran has normal 
appearance, hygiene, orientation, speech, and impulse 
control.  He is able to perform daily activities.  
Additionally, severe symptoms such as obsessional rituals, 
persistent delusions or hallucinations, or gross impairment 
of thought process or communication have not been clinically 
reported.  Consequently, a higher initial rating is not 
warranted.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2007).  In this case, there is no 
evidence showing that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the evaluation assigned), or frequent periods of 
hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In fact, his disability is accurately 
reflected by the schedular criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the veteran's written contentions, 
as well as the statements received from his friends and 
family members, with regard to his claim.  The symptoms 
identified by the statements are consistent with the 30 
percent rating.  While the Board does not doubt the sincerity 
of their belief that the veteran's PTSD has been more 
disabling than it was initially rated, as lay persons without 
the appropriate medical training or expertise, they simply 
are not competent to provide a probative opinion on a medical 
matter-such as the severity of a psychiatric disability as 
evaluated in the context of the rating criteria.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992)).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 30 percent for PTSD must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for a higher initial rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


